The State of TexasAppellee/s




                         Fourth Court of Appeals
                                San Antonio, Texas
                                     August 26, 2014

                                   No. 04-14-00002-CR

                                    Ray Lee GARCIA,
                                        Appellant

                                             v.

                                THE STATE OF TEXAS,
                                      Appellee

               From the 218th Judicial District Court, Atascosa County, Texas
                             Trial Court No. 12-03-0066-CRA
                        Honorable Donna S. Rayes, Judge Presiding


                                      ORDER
       Appellant’s motion for extension of time to file his brief is GRANTED. We ORDER
appellant to file his brief on or before September 26, 2014. NO FURTHER EXTENSIONS
WILL BE GRANTED.


                                                  _________________________________
                                                  Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of August, 2014.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court